Citation Nr: 0818871	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO. 99-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea (claimed 
as a sleep disorder).

2. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran reports being in receipt of 
Social Security Administration (SSA) disability benefits; 
however, the record does not reflect that such records have 
been associated with the veteran's claims file. The Board 
finds that a remand is necessary to obtain to obtain such 
records and associate them with the veteran's claims file. VA 
has a duty to obtain SSA records when they may be relevant. 
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992). Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007).

The veteran has applied for service connection for a sleep 
disability, to include sleep apnea. The veteran has a current 
diagnosis of sleep apnea. The veteran's service records 
reflect complaints of insomnia and sleep problems. The 
veteran is service connected for post-traumatic stress 
disorder (PTSD) and part of his symptomatology from PTSD is 
sleep disturbance. The Board finds that a VA examination is 
necessary to identify the veteran's current sleep 
disabilities, if any. For each diagnosed sleep disability 
identified, the examiner should determine if the current 
sleep disability is related to the insomnia noted in service, 
or any other aspect of active service. Additionally, the VA 
examiner should address which current symptoms of a sleep 
disability are related to the veteran's service-connected 
PTSD as compensating the veteran for the same symptoms under 
two different disabilities is prohibited by regulation. Both 
the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the actions requested have been 
completed, arrange for the veteran to 
undergo a VA examination. The purpose of 
the examination is to determine if the 
veteran has a current sleep disability 
which is separate from his PTSD symptoms 
and which is etiologically related to his 
active duty service period from January 
1967 to January 1970.

The claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner. 
In addition to the specific directive of 
addressing the evidence of record as 
noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

All indicated tests and studies must be 
performed. In all opinions/conclusions 
proffered, the examiner must identify and 
explain the medical basis or bases for 
the opinion/conclusion, with 
identification of the evidence of record 
relied upon in reaching the 
opinion/conclusion. In particular, the 
examiner must:

a) Identify all current sleep 
disabilities.

b) For each sleep disability 
diagnosed on examination, the 
examiner should indicate whether 
such disability is etiologically 
related to the veteran's active 
duty service period, including the 
complaints of insomnia and 
difficulty sleeping noted in August 
1968, March 1969, June 1969 and on 
the January 1970 separation 
examination report.

c) For each sleep disability 
diagnosed on examination that is 
determined to be etiologically 
related to the veteran's active 
duty service period, the examiner 
must address if any of the symptoms 
for the diagnosed sleep disability 
are already contemplated by the 
disability rating for the veteran's 
service-connected PTSD. 

d) If the examiner cannot provide 
any of the requested opinions 
without resorting to mere 
speculation, the examiner should so 
state. 

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claims. In the event that the examination 
report does not contain sufficient 
detail, the AMC/RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought remain denied, the 
veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



